Citation Nr: 0939718	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims on the title page.


FINDINGS OF FACT

1.  There is no competent or credible evidence of a nexus 
between the post service diagnosis of bilateral hearing loss 
disability and service, to include manifestations of 
sensorineural hearing loss within one year following 
discharge from service.

2.  There is no competent or credible evidence of a nexus 
between the post service diagnosis of tinnitus and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and a sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the Veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide, in a November 2005 letter mailed to the 
Veteran prior to the initial decision on the claim in March 
2006.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met in this case.

Concerning the content of the notice, the Veteran has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the November 2005 notice letter 
in which the RO informed the Veteran that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the Veteran's service 
treatment records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the Veteran that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the Veteran told VA about in this 
regard.  Finally, the RO told the Veteran that the third 
thing is usually shown by medical records or opinions and 
that the Veteran could submit this medical evidence himself 
of VA would request it if the Veteran told VA about it.  

The second notice requirement, concerning the information or 
evidence that the Veteran was to provide, also has been met 
in this case.  This notice was provided the Veteran as part 
of the November 2005 letter.  

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the Veteran in November 2005 that VA would 
obtain his service treatment records and other military 
records if needed; that VA would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the Veteran told 
VA about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claim.  The RO also, 
in November 2005, informed the Veteran that it would help him 
obtain private treatment records if he filled out the 
attached VA Form 21-4142 (Authorization and Consent to 
Release Information) form that would authorize the RO to 
assist him in this regard.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The November 2005 letter did so inform the 
Veteran.  Nevertheless, during the course of the appeal, 38 
C.F.R. § 3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the Veteran was provided this 
requisite notice in March 2006.

Finally, the duty to assist the Veteran also has been 
satisfied in this case.  Service medical and personnel 
records as well as VA evaluation/examination reports are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  The Veteran 
has not informed VA of any existing VA or private medical 
records which may be helpful in the adjudication of his 
claims.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the Veteran in this case. 

Analysis

The Veteran claims that he has both hearing loss and tinnitus 
as a result of exposure to certain acoustic trauma incurred 
in service.  He notes he was trained in the use of the firing 
of certain guns (M-1 and carbine) as well as with explosives.  
See VA Form 9, dated in May 2007.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and the report of VA evaluations and 
examinations dated in, respectively, October 2005 and 
February 2006.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be warranted for sensorineural hearing 
loss if manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
and tinnitus.  The service treatment records are entirely 
negative for any complaints of hearing loss or tinnitus.  The 
Veteran's hearing was tested at entrance (September 1960) and 
at discharge (September 1963), and he had normal hearing at 
both times, evaluated as 15/15 on whispered voice testing.  
In a report of medical history completed by the Veteran at 
separation, he denied any ear, nose, and throat trouble, 
running ears, and hearing loss.

Subsequent to service, the Veteran initially sought service 
connection for his claimed disorders in October 2005.  See VA 
Form 21-526.  He underwent a VA hearing consultation in 
October 2005, at which time he alleged having been exposed to 
military noise exposure, in the form of missile fire and 
basic training noise.  He denied occupational noise exposure.  
His hearing was tested at that time, and hearing loss, as 
defined as part of 38 C.F.R. § 3.385, was indicated.  The 
examiner provided a diagnosis of sensorineural right ear 
hearing loss, and left ear mixed hearing loss.  She did not 
render an opinion as to the etiology of the claimed 
disorders.  The Veteran also, in the course of the 
examination, made no mention of any tinnitus-related 
complaints or symptoms.  Thus, there is no documented 
evidence of sensorineural hearing loss manifesting to a 
compensable degree within one year following the Veteran's 
discharge from active duty.

The Veteran was later afforded a VA audio examination in 
February 2006.  He informed this examiner (the same examiner 
who examined him in October 2005) as he did in October 2005, 
of his claimed in-service noise exposure.  The examiner is 
noted to have reviewed his claims folder.  On audiometry 
examination, bilateral hearing loss, as defined in 38 C.F.R. 
§ 3.385, was again found to be present.  The examiner 
commented that the Veteran's service treatment records did 
not document either hearing loss or hearing difficulties.  
She observed that the Veteran served as an electrician with 
exposure to weapons fire on the range only.  The supplied 
diagnosis was right ear mild to moderately severe 
sensorineural hearing loss and left ear mild to severe mixed 
hearing loss.  The examiner also commented that the Veteran 
had provided a history of periodic bilateral tinnitus.  The 
examiner opined that the Veteran's bilateral hearing loss and 
periodic bilateral tinnitus were not caused by or the result 
of the Veteran's military service.  

As noted above, the first time the Veteran met the criteria 
for a hearing loss disability under the provisions of 38 
C.F.R. § 3.385 was in October 2005 - more than 40 years after 
his discharge from service.  This is evidence against the 
Veteran's claim for service connection for hearing loss.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  At that time, the Veteran also 
did not complain of symptomatology associated with tinnitus, 
which is evidence against his current statements that he 
developed tinnitus as a result of his service.  Additionally, 
the Veteran has not informed VA of any medical treatment 
associated with either his claimed disabilities occurring 
between the time he separated from the military in 1963 up to 
2005, when he was first afforded a VA hearing evaluation.  
This significantly contributes to a finding of no evidence of 
continuity of symptomatology.

The Veteran is competent to allege decreased hearing and 
ringing of the ears as a result of his military service.  
However, notably, at separation, the Veteran specifically 
denied ever having a hearing loss or any other ear problems.  
Thus, his own statements contradict any chronic problem 
during service.  The Board finds the Veteran's denials at 
separation particularly probative and credible because he 
completed the form contemporaneously with service and in 
connection with a medical examination.  Statements made 
contemporaneous to the applicable time period and in 
connection with a medical examination tend to be credible.  

Finally, and most importantly, there is competent evidence 
that hearing loss and tinnitus were not incurred in service.  
In the February 2006 VA examination report, the audiologist 
determined that both bilateral hearing loss and tinnitus were 
neither caused by or the result of the Veteran's military 
service.  The Board observes that in supplying this opinions 
to the etiology of the Veteran's two claimed disorders, the 
examiner was aware of the Veteran's claimed history of in-
service noise exposure.  The examiner also commented on the 
absence of any hearing difficulties by the Veteran in the 
course of his military service.  As such, based on the 
evidence on file, there clearly was no ongoing evidence of a 
chronic problem relating to the Veteran's claimed disorders.  
The Board affords this opinion great probative weight as it 
is supported by rationale and evidence from the service 
treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Of 
particular note, there is no competent evidence to refute 
this supplied opinion, which was based on review of the 
record and the examination of the Veteran.  

The Board is aware of the argument presented by the Veteran's 
accredited representative as part of a September 2009 
Informal Hearing Presentation, where, he essentially contends 
that the opinion supplied by the VA examiner in February 2006 
was inadequate.  In Barr v. Nicholson, 21 Vet. App. 303, 311, 
the Court found that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Based on review of 
the February 2006 VA audio examination report, the Board is 
of the opinion that it did in fact provide sufficient detail.  
Again, the examiner; before supplying her medical opinion 
took the Veteran's history, examined the claims folder 
(which, importantly includes the Veteran's service treatment 
records), and examined the Veteran.  

Currently, the only evidence of record supporting the 
Veteran's claims that hearing loss and tinnitus were due to 
service are his own lay opinions.  The Veteran, however, is 
not shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


